Exhibit January TVA DEFERRED COMPENSATION PLAN This Deferred Compensation Plan (“Plan”) constitutes an agreement between TVA and its managerial employees who are subject to it (“Participants”).The purposes of this Plan are to provide Participants (i) with deferrals of compensation in order to provide income to supplement retirement benefits, (ii) an additional means of deferring taxes on deferred compensation, and (iii) an opportunity to earn a notational investment return on deferred compensation. Section 1Definitions “Account” means the account established on TVA’s books in the name of each Participant to which compensation deferred by the Participant pursuant to any of TVA’s compensation plans, or deferred compensation awarded to the Participant by TVA, as well as any notational investment earnings on such compensation, is accounted for in the form of credits. “Board” means the Board of Directors of the Tennessee Valley Authority. “Committee” means a group of three persons appointed by the Board or its delegatee to administer the Plan. “Dependent” means the same as the term “dependent” as defined in Internal Revenue Code section 152, without regard to section 152(b)(1), (b)(2), and (d)(1)(B). “Interest” means the notational interest on a Participant’s Account balance based on an annual interest rate set from time to time by TVA’s Chief Financial Officer or his or her designee. “Participant” shall mean any employee of the Tennessee Valley Authority who is eligible under any of TVA’s other compensation plans (i) to defer compensation earned during a year to a later year, or (ii) to receive deferred compensation credits.Participants shall not include the members of the TVA Board of Directors. “Return” means the notational investment return on a Participant’s Account balance based on the change in the value of the mutual funds designated by the
